DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly presented claim 37 requires the second control element to be a “flat structure” that is “a braid or a tape”. The specification supports the second control element being a flat structure in the form of a braid (Para 61, “a flat wire braid”) and supports the second control element being a tape (Para 61, “a woven tape”), but does not disclose the “tape” being a “flat structure”. Although Para 61 discloses that the tape has a “flatter” lumen compared to the alternative “pull tubes”, one of ordinary skill in the art would recognize that having a “flatter lumen” does necessarily equate to a “flat structure”. Accordingly, claim 37 constitutes new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 14, 16, 17, 30, 31, 33, 34, 38, 43, 44 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verbeek (PG PUB 2011/0065990).
Re claim 1, Verbeek discloses a deflectable tip catheter (as seen in Fig 5 with Fig 1-3 providing detailed views of the distal portion of the catheter; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: a first deflection region 52 operably deflectable into a first curve via a first control element 2 (via operation of control 71 as described in Para 47,48); and a second deflection region 54 operably deflectable into a second curve via a second control element 3 (via operation of control 70 as described in Para 47,48), wherein the first control element is in a lumen of the second control element (as seen in Fig 5; Para 30, “the four elements 1, 2, 3 and 4 being co-axial and surrounding each other as shown”) distal a handle 68 of the deflectable tip catheter (as seen in Fig 5), wherein the first deflection region is distal the second deflection region (as seen in Fig 5), wherein the first deflection region is independently deflectable relative to the second deflection region, wherein the second deflection region is independently deflectable relative to the first deflection region, and wherein a deflection bending moment of the first deflection region is isolated from the second deflection region such that the deflection bending moment of the first deflection region is preferentially appliable to the first deflection region (Para 48).
Re claim 10, Verbeek discloses that the first deflection region is deflectable into the first curve when the second deflection region does not have the second curve, wherein the first deflection region is deflectable into the first curve when the second deflection region has the second curve, wherein the second deflection region is deflectable into the second curve when the first deflection region does not have the first curve, and wherein the second deflection region is deflectable into the second curve when the first deflection region has the first curve (Para 48).
Re claim 14, Verbeek discloses that when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a single curve (in view of Fig 5, this limitation is met when controls 70 and 71 are both rotated in the clockwise direction or both rotated in the counter-clockwise direction).  
Re claim 16, Verbeek discloses that when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve has a first radius of curvature and the second curve has a second radius of curvature, and wherein the first radius of curvature is the same as or different than the second radius of curvature (inherent as all curves have a radius of curvature and two curves inherently either have the same radius of curvature of a different radius of curvature).
Re claim 17, Verbeek discloses that when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a compound curve (in view of Fig 5, this limitation is met when one of controls 70 and 71 is rotated in the clockwise direction and the other of controls 70 and 71 is rotated in the counter clockwise direction).
Re claim 30, Verbeek discloses a deflectable tip catheter (as seen in Fig 5 with Fig 1-3 providing detailed views of the distal portion of the catheter; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising: a lumen (the lumen defined by cylindrical element 4, as seen in Fig 1) in a wall 4 (Fig 1) of the deflectable tip catheter; a first deflection region 52 operably deflectable into a first curve via a first control element 2 (via operation of control 71 as described in Para 47,48) (as seen in Fig 1; “the four elements 1, 2, 3 and 4 being co-axial and surrounding each other as shown”); and a second deflection region 54 operably deflectable into a second curve via a second control element 3 (via operation of control 70 as described in Para 47,48) in the lumen (as seen in Fig 1; “the four elements 1, 2, 3 and 4 being co-axial and surrounding each other as shown”), wherein the first deflection region is distal the second deflection region (as seen in Fig 5), wherein the first deflection region is independently deflectable relative to the second deflection region, wherein the second deflection region is independently deflectable relative to the first deflection region, and wherein a deflection bending moment of the first deflection region is isolated from the second deflection region such that the deflection bending moment of the first deflection region is preferentially appliable to the first deflection region (Para 48).  
Re claim 31, Verbeek discloses a first control 71 and a second control 70, wherein the second control is on opposite lateral sides of the first control (as seen in Fig 5, flange 74 of second control 70 is on opposite lateral sides of the ball structure 76 of first control), and wherein the first control is longitudinally moveable inside the second control (as seen in annotated Fig A below, when control 71 is rotated in the clockwise direction the portion in the lower annotated box moves longitudinally in the distal direction and the portion in the upper annotated box moves longitudinally in the proximal direction).

    PNG
    media_image1.png
    586
    1078
    media_image1.png
    Greyscale


Re claim 33, Verbeek discloses that the first control element is longitudinally moveable in the lumen of the second control element (as seen in Fig 5; “the four elements 1, 2, 3 and 4 being co-axial and surrounding each other as shown”, Para 30).
Re claim 34, Verbeek discloses that the first control element and the second control element are in a lumen (the lumen of cylindrical element 4, as seen in Fig 1) in a wall (the structure forming cylindrical element 4, as seen in Fig 1) of a shaft 4 (Fig 1) of the deflectable tip catheter (as seen in Fig 1; “the four elements 1, 2, 3 and 4 being co-axial and surrounding each other as shown”, Para 30).
Re claim 38, Verbeek discloses that the lumen of the second control element has a diameter (inherent as seen in Fig 1,5).  
Re claim 43, Verbeek discloses that the second control element extends around the first control element (as seen in Fig 1,5; “the four elements 1, 2, 3, and 4 being co-axial and surrounding each other as shown”).
Re claim 44, Verbeek discloses that the first control element is longitudinally moveable inside the second control element (Para 30,48).
Re claim 46, Verbeek discloses that the second control element has a lumen (as seen in Fig 1 within which the first control element 2 resides) with a circular cross section (“cylindrical element 4”, Para 30).

Claims 1, 10, 14, 16, 17, 28, 30, 33-36 and 38-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avitall (US Pat 5,441,483).
Re claim 1, Avitall discloses a deflectable tip catheter (as seen in Fig 5A with Fig 1A and 2B showing detail of the distal portion of the catheter; it is noted that all reference characters refer to Fig 2B unless otherwise noted) comprising: a first deflection region (where cuts 50 are present, as seen in Fig 1A,2B) operably deflectable into a first curve via a first control element 24 (as seen in Fig 1B; Col 7, Lines 13-23); and a second deflection region (where cuts 52 are present, as seen in Fig 1A, 2B) operably deflectable into a second curve via a second control element 62 (as seen in Fig 1B; Col 8, Lines 37-45, “the inner catheter member 62 […] modify the local deflection or flexure characteristics of the flexible tip section as it is advanced to and beyond one or more openings or cutouts 52”), wherein the first control element is in a lumen of the second control element (as seen in Fig 2B) distal a handle 80 (Fig 5A) of the deflectable tip catheter (as seen in Fig 5A), wherein the first deflection region is distal the second deflection region (as seen in Fig 1A,2B), wherein the first deflection region is independently deflectable relative to the second deflection region, wherein the second deflection region is independently deflectable relative to the first deflection region, and wherein a deflection bending moment of the first deflection region is isolated from the second deflection region such that the deflection bending moment of the first deflection region is preferentially appliable to the first deflection region (this limitation is met in view of Col 7, Lines 13-28, Col 8, Lines 4-10 and Col 9, Line 59 – Col 10, Line 3 which disclose that deflection of the first deflection region is controlled only by first control element 24 and deflection of the second deflection region is controlled by wire 26 and second control element 62).
Re claim 10, Avitall discloses that the first deflection region is deflectable into the first curve when the second deflection region does not have the second curve, wherein the first deflection region is deflectable into the first curve when the second deflection region has the second curve, wherein the second deflection region is deflectable into the second curve when the first deflection region does not have the first curve, and wherein the second deflection region is deflectable into the second curve when the first deflection region has the first curve (this limitation is met in view of Col 7, Lines 13-28, Col 8, Lines 4-10 and Col 9, Line 59 – Col 10, Line 3 which disclose that deflection of the first deflection region is controlled only by first control element 24 and deflection of the second deflection region is controlled by wire 26 and second control element 62).  
Re claim 14, Avitall discloses that when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a single curve (as seen in Fig 1B, a single curve having an “S” shape is formed).
Re claim 16, Avitall discloses that when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve has a first radius of curvature and the second curve has a second radius of curvature, and wherein the first radius of curvature is the same as or different than the second radius of curvature (inherent as all curves have a radius of curvature and two curves inherently either have the same radius of curvature of a different radius of curvature).
Re claim 17, Avitall discloses that when the first deflection region is deflected into the first curve and when the second deflection region is deflected into the second curve, the first curve and the second curve are two segments of a compound curve (as seen in Fig 1B, a compound curve having an “S” shape is formed).  
Re claim 28, Avitall discloses a deflectable tip catheter (as seen in Fig 5A with Fig 1A, 2B showing detail of the distal portion of the catheter; it is noted that all reference characters cited below refer to Fig 2B unless otherwise noted) comprising: a first deflection region (where cuts 50 are present, as seen in Fig 1A,2B) operably deflectable into a first curve (as seen in Fig 1B) via a first control element 24 (as seen in Fig 1B; Col 7, Lines 13-23); and a second deflection region (where cuts 52 are present, as seen in Fig 1A,2B) operably deflectable into a second curve (as seen in Fig 1B) via a second control element 62 (as seen in Fig 1B; Col 8, Lines 37-45, “the inner catheter member 62 […] modify the local deflection or flexure characteristics of the flexible tip section as it is advanced to and beyond one or more openings or cutouts 52”), wherein the second control element comprises a lumen (as seen in Fig 2B) movable in a shaft 12+14 of the deflectable tip catheter (Col 8, Lines 37-41), wherein the first deflection region is distal the second deflection region (as seen in Fig 1A,2B), wherein the first deflection region is independently deflectable relative to the second deflection region, and wherein the second deflection region is independently deflectable relative to the first deflection region  (this limitation is met in view of Col 7, Lines 13-28, Col 8, Lines 4-10 and Col 9, Line 59 – Col 10, Line 3 which disclose that deflection of the first deflection region is controlled only by first control element 24 and deflection of the second deflection region is controlled by wire 26 and second control element 62).
Re claim 30, Avitall discloses a deflectable tip catheter (as seen in Fig 5A with Fig 1A,2B showing detail of the distal portion of the catheter; it is noted that all reference characters cited below refer to Fig 2B unless otherwise noted) comprising: a lumen (the lumen formed by wall 12+14) in a wall 14 of the deflectable tip catheter (as seen in Fig 2B); a first deflection region (where cuts 50 are present, as seen in Fig 1A,2B) operably deflectable into a first curve via a first control element 24 (as seen in Fig 1B; Col 7, Lines 13-23) in the lumen (as seen in Fig 2B); and a second deflection region (where cuts 52 are present, as seen in Fig 1A, 2B) operably deflectable into a second curve via a second control element 62 (as seen in Fig 1B; Col 8, Lines 37-45, “the inner catheter member 62 […] modify the local deflection or flexure characteristics of the flexible tip section as it is advanced to and beyond one or more openings or cutouts 52”) in the lumen (as seen in Fig 2B), wherein the first deflection region is distal the second deflection region (as seen in Fig 1A,2B), wherein the first deflection region is independently deflectable relative to the second deflection region, wherein the second deflection region is independently deflectable relative to the first deflection region, and wherein a deflection bending moment of the first deflection region is isolated from the second deflection region such that the deflection bending moment of the first deflection region is preferentially appliable to the first deflection region (this limitation is met in view of Col 7, Lines 13-28, Col 8, Lines 4-10 and Col 9, Line 59 – Col 10, Line 3 which disclose that deflection of the first deflection region is controlled only by first control element 24 and deflection of the second deflection region is controlled by wire 26 and second control element 62).  
Re claim 33, Avitall discloses that the first control element is longitudinally moveable in the lumen of the second control element (as seen in Fig 2B).
Re claim 34, Avitall discloses that the first control element and the second control element are in a lumen (the lumen of tubular section 12 and tip section 14, as seen in Fig 2B) in a wall (the wall forming tip section 14, as seen in Fig 2B) of a shaft 12+14 of the deflectable tip catheter (as seen in Fig 2B).
Re claim 35, Avitall discloses that the first control element is a wire (Col 7, Line 17), and wherein the second control element is a tube (Col 8, Lines 41-42).
Re claim 36, Avitall discloses that the first control element is a wire (Col 7, Line 17) and the second control element is a flat structure (Merriam-Webster dictionary defines the term “flat” as “having a relatively smooth and even surface”; as seen in Fig 2B, the inner and outer surfaces of catheter tube 62 are relatively smooth and even and thus form a “flat structure”).
Re claim 38, Avitall discloses that lumen of the second control element has a diameter (inherent and seen in Fig 2B).  
Re claim 39, Avitall discloses that the first control element is movable in the lumen of the second control element (as seen in Fig 2B).
Re claim 40, Avitall discloses that the second control element is movable over the first control element (Col 8, Lines 37-45).
Re claim 41, Avitall discloses that the first control element is a wire (Col 7, Line 17), and wherein the second control element is a tube (Col 8, Lines 41-42).
Re claim 42, Avitall discloses that the lumen of the second control element is round (as seen in Fig 5A,2B).  
Re claim 43, Avitall discloses that the second control element extends around the first control element (as seen in Fig 2B).
Re claim 44, Avitall discloses that the first control element is longitudinally moveable inside the second control element (as seen in Fig 2B; Col 8, Lines 37-45).
Re claim 45, Avitall discloses that the first control element is a wire (Col 7, Lines 17), and wherein the second control element is a tube (Col 8, Lines 41-42).
Re claim 46, Avitall discloses that the second control element has a lumen with a circular cross section (as seen in Fig 5A,2B).  
Re claim 47, Avitall discloses a deflectable tip catheter (as seen in Fig 5A with Fig 1A,2B showing a detailed view of the distal portion of the catheter; it is noted that all reference characters cited below refer to Fig 2B unless otherwise noted) comprising: a first deflection region (where cuts 50 are found, as seen in Fig 1B,2B) operably deflectable into a first curve (as seen in Fig 1B) via a first control 20 (or wire 24) (Col 7, Lines 13-23); a second deflection region (where cuts 52 are found, as seen in Fig 1B,2B) operably deflectable into a second curve (as seen in Fig 1B) via a second control 22 (or wire 26) (Col 7, Lines 13-23), and a control element 62 (Fig 2B) in a tube 12+14 having cuts 52, wherein the control element and the tube are in a lumen (defined by “outer membrane or lining material 60”, Col 8, Lines 10-19) in a wall (the material forming 60) of a shaft 60 of the deflectable tip catheter (as seen in Fig 2B), wherein the first deflection region is distal the second deflection region (as seen in Fig 1B,2B), wherein the first deflection region is independently deflectable relative to the second deflection region, and wherein the second deflection region is independently deflectable relative to the first deflection region  (this limitation is met in view of Col 7, Lines 13-28, Col 8, Lines 4-10 and Col 9, Line 59 – Col 10, Line 3 which disclose that deflection of the first deflection region is controlled by first control 20/24 and not by second control 22/26 and deflection of the second deflection region is controlled only by second control 22/26 and not by first control 20/24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US Pat 5,441,483) in view of Martin (PG PUB 2004/0044350) and Sullivan (PG PUB 2011/0206878).
Re claim 2, Avitall discloses that the deflectable tip catheter comprises a valve 85 (Fig 5A; Col 9, Lines 8-9) but does not explicitly disclose that the valve is a hemostasis valve or that the valve, the first deflection region and the second deflection region each comprise a fluoroelastomer composite material fused with expanded polytetrafluoroethylene (ePTFE).
Martin, however, teaches a deflectable tip catheter 10 (Fig 1) comprising two deflection regions (the portion of shaft 11 that extends along the “angel theta 50” as seen in Fig 2C, Para 62, and the portion of shaft 11 that extends along “primary curve 40” as seen in Fig 2A, Para 61) and a hemostasis valve (Para 85) for the purpose of allowing insertion and removal of instruments into and from the catheter without fluid transfer (Para 85). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avitall to include a hemostasis valve, as taught by Martin, for the purpose of allowing insertion and removal of instruments into and from the catheter without fluid transfer (Para 85). Martin does not disclose that the hemostasis valve or the deflection regions comprise a fluoroelastomer composite material having expanded polytetrafluoroethylene (ePTFE).  
Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both tubes and the hemostasis valve to comprise a fluoroelastomer composite material fused with ePTFE (thus resulting in each tube comprising both ePTFE and a fluoroelastomer), as taught by Sullivan, for the purpose of providing the deflection regions and the hemostasis valve with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16).
Re claim 18, Avitall discloses that the first deflection region abuts the second deflection region (as seen in Fig 1B), wherein the deflectable tip catheter comprises a shaft 14+60 having a first layer 14 and a second layer 60, but does not disclose a third layer between the first and second layers, wherein at least one of the three layers comprises a fluoroelastomer composite material fused with expanded polytetrafluoroethylene (ePTFE).  
Martin, however, teaches a shaft 11 (Fig 1) having a first layer 100+101+102+104 (Fig 11A), a second layer 105 (Fig 11A) and a third layer (labeled as “10” in Fig 11A with lumen 82 formed therein) between the first and second layers (as seen in Fig 11A, Para 79) for the purpose of allowing instruments to pass through the shaft without interference with the control elements and without experience significant friction and allowing for the shaft’s exterior to be protected (Para 79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avitall to include the shaft with a third layer, as taught by Martin, for the purpose of allowing instruments to pass through the shaft without interference with the control elements and without experience significant friction and allowing for the shaft’s exterior to be protected (Para 79). Martin does not explicitly disclose that at least one of the three layers comprises a fluoroelastomer composite material fused with expanded polytetrafluoroethylene (ePTFE). 
Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify at least one of the three layers to comprise a fluoroelastomer composite material fused with ePTFE, as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16).
Re claim 25, Avitall discloses a composite tube 14+60 comprising a first tube 14 that is inside a second tube 60 (as seen in Fig 2B; Col 8, Lines 10-19) but does not explicitly disclose that the first and second tubes are fused together, that the first tube comprises expanded polytetrafluoroethylene (ePTFE), and that the second tube comprises a fluoroelastomer. 
Martin, however, teaches fusing tubes together (Para 79) for the purpose of ensuring the outer tube successfully acts as a fluid barrier (Para 79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avitall to include the first and second tubes fused together, as taught by Martin, for the purpose of ensuring that the outer tube successfully acts as a fluid barrier (Para 79). Martin does not explicitly disclose that the first tube comprises expanded polytetrafluoroethylene (ePTFE), and that the second tube comprises a fluoroelastomer.
Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both tubes to comprise a fluoroelastomer composite material fused with ePTFE (thus resulting in each tube comprising both ePTFE and a fluoroelastomer), as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16).
Re claim 29, Avitall discloses a composite tube 14+60 comprising a first tube 14 that is an inner layer of the composite tube and a second tube 60 (as seen in Fig 2B; Col 8, Lines 10-19) that is an outer layer of the composite tube, but does not explicitly disclose that the first and second tubes are fused together, that the first tube comprises expanded polytetrafluoroethylene (ePTFE), and that the second tube comprises a fluoroelastomer. 
Martin, however, teaches fusing tubes together (Para 79) for the purpose of ensuring the outer tube successfully acts as a fluid barrier (Para 79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avitall to include the first and second tubes fused together, as taught by Martin, for the purpose of ensuring that the outer tube successfully acts as a fluid barrier (Para 79). Martin does not explicitly disclose that the first tube comprises expanded polytetrafluoroethylene (ePTFE), and that the second tube comprises a fluoroelastomer.
Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both tubes to comprise a fluoroelastomer composite material fused with ePTFE (thus resulting in each tube comprising both ePTFE and a fluoroelastomer), as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US Pat 5,441,483) in view of Martin (PG PUB 2004/0044350).
Re claim 19, Avitall discloses all the claimed features except a third deflection region between the first and second deflection region that is operably deflectable into a third curve and is independently deflectable. Martin, however, teaches a deflectable tip catheter 10 (Fig 1) comprising a first deflection region (the portion of shaft t11 that extends along the “angle theta 50” as seen in Fig 2C, Para 62) operably deflectable into a first curve 50 (Fig 2C), a second deflection region (the portion of shaft 11 that extends along “primary curve 40” as seen in Fig 2A, Para 61) operably detectable into a second curve 40 (Fig 2A; Para 61) and a third deflection region (the portion of shaft 11 that extends along “secondary curve 46” as seen in Fig 2B, Para 62) between the first and second deflection regions (as seen in Fig 2C; Para 62) that is operably deflectable into a third curve 46 (Fig 2B, Para 62), wherein each of the three deflection regions are independently deflectable (due to each region being controlled by its own actuator, Para 59) for the purpose of allowing the catheter to deflect in three planes for further refining of the articulated position of the catheter (Para 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avitall to include a third deflection region between the first and second deflection region that is operably deflectable into a third curve and is independently deflectable, as taught by Martin, for the purpose of allowing the catheter to deflect in three planes for further refining of the articulated position of the catheter (Para 23). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US Pat 5,441,483) in view of Sullivan (PG PUB 2011/0206878).
Re claim 32, Avitall discloses a composite tube 14+60 comprising a first tube 14 that is inside a second tube 60 (as seen in Fig 2B; Col 8, Lines 10-19) but does not explicitly disclose that the first tube comprises expanded polytetrafluoroethylene (ePTFE), and that the second tube comprises a fluoroelastomer. Sullivan, however, teaches forming tubular components out of a fluoroelastomer composite material fused with ePTFE (Para 7) for the purpose of increasing their tear strength, tensile strength, tensile stress, toughness and durability (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify both tubes to comprise a fluoroelastomer composite material fused with ePTFE (thus resulting in each tube comprising both ePTFE and a fluoroelastomer), as taught by Sullivan, for the purpose of providing the deflection regions with an increased tear strength, tensile strength, tensile stress, toughness and durability (Para 16).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Avitall (US Pat 5,441,483) in view of Burns (US Pat 5,545,133).
Re claim 37, Avitall discloses all the claimed features except that the flat structure of the second control element is a braid or a tape. Burns, however, teaches providing a rigid tubular member 22 (Fig 1; comparable in structure to the second control element 62 of Avitall) that surrounds and moves relative to an inner member 26 (Col 6, Lines 19-26;  comparable to how Avitall’s second control element surrounds and moves relative to the first control element 24) as a braid (“a plurality of braided wires” that “surround the actuation member 26”, Col 6, Lines 19-26) since such a structure is rigid enough to withstand movement when longitudinal force is applied (Col 6, Lines 19-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Avitall to include the flat structure of the second control element as a braid, as taught by Burns, for the purpose of ensuring that that the second control element is rigid enough to withstand movement when longitudinal force is applied (Col 6, Lines 19-26).

Response to Arguments
Applicant’s arguments filed 5/25/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783